Citation Nr: 0201928	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-15 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asbestosis.

(The underlying claim of service connection for asbestosis 
will be the subject of a later decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 
1950 and from August 1950 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board initially notes that the veteran, in February 1996, 
perfected his appeal of a September 1995 rating decision, 
which denied entitlement to a rating in excess of 10 percent 
for residuals of a right ankle fracture.  In August 1997, the 
Board remanded the claim for further development.  
Thereafter, following an October 1998 rating decision which 
increased the evaluation assigned for his right ankle 
disability to 20 percent disabling, the veteran, in September 
1999, submitted a signed statement in which he indicated that 
he wished to withdraw his appeal with respect to the issue of 
entitlement to an increased disability rating for residuals 
of a right ankle fracture.  The veteran's appeal with respect 
to that issue having been withdrawn, the Board will mention 
it no further herein.  See 38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  By a decision entered in February 1994, the RO denied the 
veteran's claim of service connection for a lung condition.  
He was notified of the RO's determination, and of his 
appellate rights, but he did not appeal.

2.  Evidence received since the February 1994 RO denial is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for asbestosis.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for asbestosis has been 
submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for asbestosis.  He contends that he was exposed to 
asbestos in service at several different military 
installations.  He further contends that any existing lung 
condition is a result of his exposure to asbestos in service.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The veteran originally submitted a claim of entitlement to 
service connection for a lung condition in November 1992.  
The record reflects that service connection for a lung 
condition was thereafter denied by a February 1994 rating 
decision.  The veteran was notified of that decision and of 
his appellate rights in March 1994, but he did not appeal.  
Consequently, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2001).  As a result, service connection for a lung 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In June 1998, the veteran submitted a statement in which he 
contended that service connection was warranted for 
asbestosis based on claimed exposure to asbestos in service.  
The record reflects that the RO thereafter proceeded to 
develop and adjudicate the June 1998 claim on the merits 
without regard to the final February 1994 decision.

In Ashford v. Brown, 10 Vet. App. 120 (1997), United States 
Court of Appeals for Veterans Claims (Court) addressed a 
situation in which a claimant, following final denials of 
claims of service connection for a lung condition that the 
claimant had attributed to different lung diseases, filed a 
claim for lung disability on the basis of exposure to 
asbestos in service, an etiological theory he had not 
previously asserted.  The Court held that the appellant's 
claim that service connection was warranted for his current 
lung disability on the basis of exposure to asbestos was not 
a separate and distinct disability claim, but rather was a 
claim that had been denied when service connection was 
previously denied for any lung disability.  The Court 
therefore concluded that the appellant was required to submit 
new and material evidence to reopen his claim for service 
connection for lung disability due to asbestos exposure.  
Ashford, 10 Vet. App., at 122-125.

The Board believes that Ashford is controlling in the instant 
case, and accordingly has characterized the issue on appeal 
as a claim to reopen.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board must therefore consider the 
question of whether new and material evidence has been 
received.  This question goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Id.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  Among other things, the new regulations 
included an amendment to 38 C.F.R. § 3.156(a), pertaining to 
the definition of new and material evidence.  The Board 
points out, however, that the referenced amendment to 
38 C.F.R. § 3.156(a) is only effective for claims received on 
and after August 29, 2001.  See 66 Fed. Reg. 45620 (2001).

The evidence of record at the time of the February 1994 
denial consisted of the veteran's service separation 
examination reports dated in April 1950 and April 1955, 
private treatment records for a period from January 1968 to 
October 1993, and VA examination reports dated in November 
1992 and October 1993.

The Board notes that the veteran's service medical records 
(SMRs), other than the two physical examination reports noted 
above, are not of record.  A January 1993 response from the 
National Personnel Records Center (NPRC) shows that the 
veteran's records were likely lost in a 1973 fire.  Several 
attempts were made to obtain service medical evidence from 
other sources, but were unsuccessful.  The Board also notes 
that the veteran did not allege treatment in service for any 
type of lung condition when additional records were sought, 
or when he was requested to identify potential sources of 
treatment while in service.

The two service physical examination reports were negative in 
regard to any lung complaints or problems.  The private 
treatment records related primarily to the veteran's then-
pending right ankle claim.  The November 1992 VA examination 
report provided no diagnosis relative to a lung or 
respiratory condition.  However, the October 1993 VA 
respiratory examination resulted in a diagnosis of chronic 
obstructive pulmonary disease (COPD).  There was no 
allegation by the veteran of exposure to asbestos in the 
private treatment records or VA examination reports.

Evidence received since the February 1994 decision consists 
of private treatment records, correspondence from a private 
attorney, VA examination reports dated in August 1998, lay 
statements from the veteran, testimony of the veteran and his 
wife at a hearing in September 2000, and testimony of the 
veteran at a Board hearing in July 2001.

The evidence received since the 1994 denial is new evidence 
in that it was not of record before.  The majority of the 
private treatment records pertain to treatment provided for 
unrelated medical conditions.  However, several reports and 
x-ray studies do include evidence that suggests that the 
veteran was exposed to asbestos.

Specifically, letters from a private attorney, dated from 
January 1988 to October 1988 reflect an ongoing attempt to 
have the veteran medically evaluated for what appears to have 
been a post-service work-related asbestos exposure claim.  
The veteran was evaluated by G. D. Lorino, M.D., on several 
occasions in 1988.  In February 1988, Dr. Lorino noted that 
the results of a recent spirogram were consistent with severe 
lung disease and that a restrictive pulmonary impairment 
could not be excluded.  He added that this information, along 
with chest x-ray abnormalities, might be secondary to 
asbestosis and that further evaluation was recommended.  In 
November 1988, Dr. Lorino submitted a more detailed report, 
which indicated that the veteran was employed at a shipyard 
from 1957 to 1982 where he had to cut asbestos boards with a 
saw.  He worked in areas in which there was previous asbestos 
use and he wore no respiratory protection.  Dr. Lorino 
concluded that the veteran had evidence of pleural changes 
secondary to his previous asbestos exposure.

An August 1998 VA respiratory examination report shows that 
the veteran gave a history of being exposed to asbestos in 
service.  No mention was made of the many years of asbestos 
exposure at the shipyard.  A chest x-ray was interpreted as 
revealing no evidence of pulmonary asbestosis.  The diagnoses 
were history of asbestos exposure and mild restrictive 
pulmonary disease.  No opinion as to the etiology of the 
veteran's lung disease was provided.

Additional private records from University of South Alabama 
Hospitals, dated in May 1998, show that the results of a 
computerized tomography (CT) scan of the chest and abdomen 
revealed bilateral pleural plaques consistent with asbestos 
exposure.  The was no mention of the veteran having had 
asbestos exposure in service and no opinion expressed as to 
the source of exposure that may have caused the pleural 
plaques.  

The testimony of the veteran, along with several lay 
statements, detail his belief of how and when he was exposed 
to asbestos in service.

The evidence described above is considered material in that 
it documents exposure to asbestos.  The evidence of record 
indicates exposure to asbestos after service, but there is no 
medical opinion that both evaluates the evidence and provides 
a definite etiology for the pleural plaques.  Finally, the 
veteran has alleged exposure to asbestos due to his military 
duties as a cook and being around steam generating equipment 
and heaters, and the general means used to heat military 
barracks.

As noted above, the credibility of the evidence is to be 
presumed when analyzing the question of whether new and 
material evidence has been presented.  See Justus, supra.  
Moreover, in Hodge, it was stressed that, under the 
regulation (38 C.F.R. § 3.156), new evidence that was not 
likely to convince the Board to alter its previous decision 
could nevertheless be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge v. West, 155 F.3d at 1363.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Id at 1361, n. 
1.

The Board finds that new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for asbestosis.  The new 
evidence, along with the evidence previously of record, 
presents a more complete picture of the circumstances 
surrounding the possible origin of the veteran's disability.  
Consequently, the Board concludes that the claim should be 
reopened.

The Board notes that the RO has not adjudicated the veteran's 
claim as an application to reopen, and that this is the first 
time that he has been advised of the relevant law and 
regulations pertaining to new and material evidence.  
However, because the Board has found that new and material 
evidence to reopen has been presented, there is no prejudice 
to the veteran by the Board's action.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Finally, it should be noted that the Board has found that the 
veteran's case requires additional development before a 
decision is made on the merits of the underlying claim of 
service connection.  In the past, such development was 
accomplished by remanding the case to the RO to complete 
whatever actions were necessary to ensure full development; 
and, if the benefit was not granted by the RO, the case was 
returned to the Board.  However, VA has recently promulgated 
new regulations that permit development to be done by the 
Board in lieu of remanding certain cases to the RO.  See 67 
Fed. Reg. 3099-3106 (Jan. 23, 2002), effective February 22, 
2002.  The additional development required in this case will 
be accomplished under the new regulations.  The veteran will 
be contacted through separate correspondence about the 
development and offered an opportunity to submit additional 
evidence as well as comment upon any evidence developed by 
the Board.  A final, separate decision, will then be issued 
on the merits of his claim when the necessary development is 
completed.


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for asbestosis; to this 
extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

